IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 SERGEI KOVALEV,                    :             No. 3 EAL 2020
                                    :
                Petitioner          :
                                    :             Petition for Allowance of Appeal
                                    :             from the Unpublished Order of the
           v.                       :             Superior Court at No. 2898 EDA
                                    :             2019 entered on December 3, 2019,
                                    :             quashing the Order of the
 BOARD OF REVISION OF TAXES CITY OF :             Philadelphia County Court of
 PHILADELPHIA,                      :             Common Pleas at No. 190801135
                                    :             entered on September 23, 2019
                Respondent          :


                                          ORDER



PER CURIAM

      AND NOW, this 8th day of July, 2020, the Petition for Allowance of Appeal is

GRANTED, and the order of the Superior Court is VACATED. See Grant v. Blaine, 868

A.2d 400, 402 (Pa. 2005) (holding that “an order denying in forma pauperis status is a

final, appealable order”).   The matter is REMANDED to the Superior Court for

consideration of the propriety and advisability of a transfer of the appeal to the

Commonwealth Court, see 42 Pa.C.S. §704(a), as well as further proceedings, in one of

those courts, on the underlying appeal.

      The Application to Proceed in Forma Pauperis is GRANTED, limited to the filing of

the Petition for Allowance of Appeal.